        Case 1:19-cv-00819-GLR Document 14 Filed 02/18/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


HENRY OSOWIECKI,                             *

      Plaintiff,                             *

v.                                           *         Civil Action No. GLR-19-819

OCWEN LOAN SERVICING, LLC,                   *

      Defendant.                             *

                                          *****
                                          ORDER

      For the reasons stated in the foregoing Memorandum Opinion, it is this 18th day of

February, 2020, by the United States District Court for the District of Maryland, hereby:

      ORDERED that Defendant Ocwen Loan Servicing, LLC’s (“Ocwen”) Motion to

Dismiss Counts IV, V, and VI of Plaintiff’s Amended Complaint (ECF No. 10) is

GRANTED; and

      IT IS FURTHER ORDERED that Ocwen shall file an Answer to the remaining

counts of the Amended Complaint within fourteen (14) days of the date of this Order.




                                                   /s/
                                         George L. Russell, III
                                         United States District Judge
